DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2021, 4/19/2022, 4/26/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, and 11-13 of U.S. Patent No. 10,923,643 in view of Kimura (US 2013/0113015). 
Regarding claim 1, Pat ‘643 discloses, in claim 1, a package comprising: 
a first lead including a first electrode terminal (all limitations are the same with the limitations recited in claim 1 of Pat ‘643); and 
a second lead including a second electrode terminal and provided on the first lead in an overlapping direction such that the first electrode terminal of the first lead overlaps with the second electrode terminal of the second lead when viewed in the overlapping direction, the first electrode terminal and the second electrode terminal being electrically connected to each other without adding additional material (all limitations are the same with the limitations recited in claim 1 of Pat ‘643); 
a first molded body holding the first lead (all limitations are the same with the limitations recited in claim 1 of Pat ‘643); and 
a second molded body holding the second lead (all limitations are the same with the limitations recited in claim 1 of Pat ‘643).
Pat ‘643 does not explicitly disclose a part of the first molded body and a part of the second molded body are in contact with each other.
Kimura teaches, in at least figure 2A and related text, the package comprising a part of the first molded body (30, [67]) and a part of the second molded body (50, [67]) are in contact with each other (figure), for the purpose of providing package substrate having heat sink and dense wiring to efficiently release heat and narrow pitch of wiring ([4]-[5]).
Pat ‘643 and Kimura are analogous art because they both are directed to package and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘643 with the specified features of Kimura because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pat ‘643 to have the part of the first molded body and a part of the second molded body being in contact with each other, as taught by Kimura, for the purpose of providing package substrate having heat sink and dense wiring to efficiently release heat and narrow pitch of wiring ([4]-[5], Kimura).
Regarding claim 2, Pat ‘643 in view of Kimura discloses the package according to claim 1 as described above.
Pat ‘643 further discloses, in claim 1, the first electrode terminal has both surfaces thereof exposed from the first molded body, and the second electrode terminal has a recess portion on a surface opposite to a surface facing the first lead and has both surfaces thereof exposed from the second molded body except the recess portion (all limitations are the same with the limitations recited in claim 1 of Pat ‘643).
Regarding claim 3, Pat ‘643 in view of Kimura discloses the package according to claim 1 as described above.
Pat ‘643 further discloses, in claim 2, plating is performed on the first electrode terminal and the second electrode terminal (all limitations are the same with the limitations recited in claim 2 of Pat ‘643).
Regarding claim 4, Pat ‘643 in view of Kimura discloses the package according to claim 3 as described above.
Pat ‘643 further discloses, in claim 3, the plating is performed with gold, silver, copper, platinum, or an alloy containing one of these metals (all limitations are the same with the limitations recited in claim 3 of Pat ‘643).
Regarding claim 5, Pat ‘643 in view of Kimura discloses the package according to claim 1 as described above.
Pat ‘643 further discloses, in claim 4, the first electrode terminal and the second electrode terminal are connected to each other via diffusion bonding (all limitations are the same with the limitations recited in claim 4 of Pat ‘643).
Regarding claim 6, Pat ‘643 in view of Kimura discloses the package according to claim 1 as described above.
Pat ‘643 further discloses, in claim 5, the first lead includes an electrically independent terminal separate from the first electrode terminal, the second lead includes a terminal branched portion that is continuous with the second electrode terminal, and the electrically independent terminal is spaced apart from and is perpendicular to the terminal branched portion when viewed in the overlapping direction (all limitations are the same with the limitations recited in claim 5 of Pat ‘643).
Regarding claim 7, Pat ‘643 in view of Kimura discloses the package according to claim 6 as described above.
Pat ‘643 does not explicitly disclose, in claims 1 and 5, the first lead includes a first portion and a third portion spaced apart from the first portion; the second lead is face-to-face bonded to the first lead and includes a second portion overlapping the first portion of the first lead and a fourth portion overlapping the third portion of the first lead in a planar view; the first portion of the first lead is the first electrode terminal, the second portion of the second lead is the second electrode terminal, the third portion of the first lead is the electrically independent terminal from the first electrode terminal, and the fourth portion of the second lead is the terminal branched portion that is continuous with the second electrode terminal; the first lead and the second lead are bonded to each other at portions exposed from the first molded body and the second molded body in the first portion and the second portion; the first lead is spaced apart from the second lead at the third portion overlapped by the fourth portion in the planar view.
Pat ‘643 teaches, in claim 9, the first lead includes a first portion and a third portion spaced apart from the first portion (“a first lead including a first portion and a third portion spaced apart from the first portion”, in claim 9 of Pat ‘643, is interpreted as the same limitation); the second lead is face-to-face bonded to the first lead and includes a second portion overlapping the first portion of the first lead and a fourth portion overlapping the third portion of the first lead in a planar view (“a second lead that is face-to-face bonded to the first lead and includes a second portion overlapping the first portion of the first lead and a fourth portion overlapping the third portion of the first lead in a planar view”, in claim 9 of Pat ‘643, is interpreted as the same limitation); the first portion of the first lead is the first electrode terminal, the second portion of the second lead is the second electrode terminal, the third portion of the first lead is the electrically independent terminal from the first electrode terminal, and the fourth portion of the second lead is the terminal branched portion that is continuous with the second electrode terminal (“the first portion of the first lead and the second portion of the second lead being electrode terminals, the third portion of the first lead being an electrically independent terminal from the electrode terminal of the first lead, and the fourth portion of the second lead being a terminal branched portion that is continuous with the electrode terminal of the second lead”, in claim 9 of Pat ‘643, is interpreted as the same limitation); the first lead and the second lead are bonded to each other at portions exposed from the first molded body and the second molded body in the first portion and the second portion (“the first lead and the second lead being bonded to each other at portions exposed from the first molded body and the second molded body in the first portion and the second portion”, in claim 9 of Pat ‘643, is interpreted as the same limitation); the first lead is spaced apart from the second lead at the third portion overlapped by the fourth portion in the planar view (“the first lead being spaced apart from the second lead at the third portion overlapped by the fourth portion in the planar view”, in claim 9 of Pat ‘643, is interpreted as the same limitation), for the purpose of providing package obtained by stacking a first lead frame and a second lead frame that have different shape patterns thereby releasing heat efficiently and narrowing pitch of wirings.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in claims 1 and 5 of Pat ‘643 to have the first lead including a first portion and a third portion spaced apart from the first portion; the second lead being face-to-face bonded to the first lead and including a second portion overlapping the first portion of the first lead and a fourth portion overlapping the third portion of the first lead in a planar view; the first portion of the first lead being the first electrode terminal, the second portion of the second lead being the second electrode terminal, the third portion of the first lead being the electrically independent terminal from the first electrode terminal, and the fourth portion of the second lead being the terminal branched portion that is continuous with the second electrode terminal; the first lead and the second lead being bonded to each other at portions exposed from the first molded body and the second molded body in the first portion and the second portion; the first lead being spaced apart from the second lead at the third portion overlapped by the fourth portion in the planar view, as taught by claim 9 of Pat ‘643, for the purpose of providing package obtained by stacking a first lead frame and a second lead frame that have different shape patterns thereby releasing heat efficiently and narrowing pitch of wirings.
Regarding claim 8, Pat ‘643 in view of Kimura discloses the package according to claim 7 as described above.
Pat ‘643 further discloses, in claim 11, a part of the first molded body continuously fills between the third portion and the fourth portion (all limitations are the same with the limitations recited in claim 11 of Pat ‘643).
Regarding claim 9, Pat ‘643 in view of Kimura discloses the package according to claim 7 as described above.
Pat ‘643 further discloses, in claim 12, the first lead is spaced apart from the second lead at the third portion overlapped by the fourth portion in the planar view, with at least one of the third portion or the fourth portion having a recess portion (all limitations are the same with the limitations recited in claim 12 of Pat ‘643).
Regarding claim 10, Pat ‘643 in view of Kimura discloses the package according to claim 7 as described above.
Pat ‘643 further discloses, in claim 13, the first lead is spaced apart from the second lead at the third portion overlapped by the fourth portion in the planar view, with at least one of the third portion or the fourth portion bent along thickness of the portion or curved in a recess shape along the thickness of the portion (all limitations are the same with the limitations recited in claim 13 of Pat ‘643).
Claims 11-13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,923,643. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims have been patented.
Regarding claim 11, Pat ‘643 discloses, in claims 1 and 5, a package comprising: 
a first lead including a first electrode terminal (all limitations are the same with the limitations recited in claim 1 of Pat ‘643); and 
a second lead including a second electrode terminal and provided on the first lead in an overlapping direction such that the first electrode terminal of the first lead overlaps with the second electrode terminal of the second lead when viewed in the overlapping direction, the first electrode terminal and the second electrode terminal being electrically connected to each other without adding additional material (all limitations are the same with the limitations recited in claim 1 of Pat ‘643); 
wherein the first lead includes an electrically independent terminal separate from the first electrode terminal, the second lead includes a terminal branched portion that is continuous with the second electrode terminal, and the electrically independent terminal is spaced apart from and is perpendicular to the terminal branched portion when viewed in the overlapping direction (all limitations are the same with the limitations recited in claim 5 of Pat ‘643).
Regarding claim 12, Pat ‘643 discloses the package according to claim 11 as described above.
Pat ‘643 further discloses, in claim 1, a first molded body holding the first lead (all limitations are the same with the limitations recited in claim 1 of Pat ‘643); and 
a second molded body holding the second lead (all limitations are the same with the limitations recited in claim 1 of Pat ‘643).
Regarding claim 13, Pat ‘643 discloses the package according to claim 12 as described above.
Pat ‘643 further discloses, in claim 1, the first electrode terminal has both surfaces thereof exposed from the first molded body, and the second electrode terminal has a recess portion on a surface opposite to a surface facing the first lead and has both surfaces thereof exposed from the second molded body except the recess portion (all limitations are the same with the limitations recited in claim 1 of Pat ‘643).
Regarding claim 15, Pat ‘643 discloses the package according to claim 11 as described above.
Pat ‘643 further discloses, in claim 2, plating is performed on the first electrode terminal and the second electrode terminal (all limitations are the same with the limitations recited in claim 2 of Pat ‘643).
Regarding claim 16, Pat ‘643 discloses the package according to claim 15 as described above.
Pat ‘643 further discloses, in claim 3, the plating is performed with gold, silver, copper, platinum, or an alloy containing one of these metals (all limitations are the same with the limitations recited in claim 3 of Pat ‘643).
Regarding claim 17, Pat ‘643 discloses the package according to claim 11 as described above.
Pat ‘643 further discloses, in claim 4, the first electrode terminal and the second electrode terminal are connected to each other via diffusion bonding (all limitations are the same with the limitations recited in claim 4 of Pat ‘643).
Claims 11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11-12, and 19-23 of U.S. Patent No. 10,923,643. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims have been patented.
Regarding claim 11, Pat ‘643 discloses, in claims 19 and 23, a package comprising: 
a first lead including a first electrode terminal (all limitations are the same with the limitations recited in claim 19 of Pat ‘643); and 
a second lead including a second electrode terminal and provided on the first lead in an overlapping direction such that the first electrode terminal of the first lead overlaps with the second electrode terminal of the second lead when viewed in the overlapping direction, the first electrode terminal and the second electrode terminal being electrically connected to each other without adding additional material (all limitations are the same with the limitations recited in claim 19 of Pat ‘643); 
wherein the first lead includes an electrically independent terminal separate from the first electrode terminal, the second lead includes a terminal branched portion that is continuous with the second electrode terminal, and the electrically independent terminal is spaced apart from and is perpendicular to the terminal branched portion when viewed in the overlapping direction (all limitations are the same with the limitations recited in claim 23 of Pat ‘643).
Regarding claim 14, Pat ‘643 discloses the package according to claim 11 as described above.
Pat ‘643 further discloses, in claim 19, a molded body holding the first lead and the second lead (all limitations are the same with the limitations recited in claim 19 of Pat ‘643).
Regarding claim 15, Pat ‘643 discloses the package according to claim 11 as described above.
Pat ‘643 further discloses, in claim 20, plating is performed on the first electrode terminal and the second electrode terminal (all limitations are the same with the limitations recited in claim 20 of Pat ‘643).
Regarding claim 16, Pat ‘643 discloses the package according to claim 15 as described above.
Pat ‘643 further discloses, in claim 21, the plating is performed with gold, silver, copper, platinum, or an alloy containing one of these metals (all limitations are the same with the limitations recited in claim 21 of Pat ‘643).
Regarding claim 17, Pat ‘643 discloses the package according to claim 11 as described above.
Pat ‘643 further discloses, in claim 22, the first electrode terminal and the second electrode terminal are connected to each other via diffusion bonding (all limitations are the same with the limitations recited in claim 22 of Pat ‘643).
Regarding claim 18, Pat ‘643 discloses the package according to claim 14 as described above.
Pat ‘643 does not explicitly disclose, in claim 19, the first lead includes a first portion and a third portion spaced apart from the first portion; the second lead is face-to-face bonded to the first lead and includes a second portion overlapping the first portion of the first lead and a fourth portion overlapping the third portion of the first lead in a planar view; the first portion of the first lead is the first electrode terminal, the second portion of the second lead is the second electrode terminal, the third portion of the first lead is the electrically independent terminal from the first electrode terminal, and the fourth portion of the second lead is the terminal branched portion that is continuous with the second electrode terminal; the first lead and the second lead are bonded to each other at portions exposed from the first molded body and the second molded body in the first portion and the second portion; the first lead is spaced apart from the second lead at the third portion overlapped by the fourth portion in the planar view.
Pat ‘643 teaches, in claim 9, the first lead includes a first portion and a third portion spaced apart from the first portion (“a first lead including a first portion and a third portion spaced apart from the first portion”, in claim 9 of Pat ‘643, is interpreted as the same limitation); the second lead is face-to-face bonded to the first lead and includes a second portion overlapping the first portion of the first lead and a fourth portion overlapping the third portion of the first lead in a planar view (“a second lead that is face-to-face bonded to the first lead and includes a second portion overlapping the first portion of the first lead and a fourth portion overlapping the third portion of the first lead in a planar view”, in claim 9 of Pat ‘643, is interpreted as the same limitation); the first portion of the first lead is the first electrode terminal, the second portion of the second lead is the second electrode terminal, the third portion of the first lead is the electrically independent terminal from the first electrode terminal, and the fourth portion of the second lead is the terminal branched portion that is continuous with the second electrode terminal (“the first portion of the first lead and the second portion of the second lead being electrode terminals, the third portion of the first lead being an electrically independent terminal from the electrode terminal of the first lead, and the fourth portion of the second lead being a terminal branched portion that is continuous with the electrode terminal of the second lead”, in claim 9 of Pat ‘643, is interpreted as the same limitation); the first lead and the second lead are bonded to each other at portions exposed from the first molded body and the second molded body in the first portion and the second portion (“the first lead and the second lead being bonded to each other at portions exposed from the first molded body and the second molded body in the first portion and the second portion”, in claim 9 of Pat ‘643, is interpreted as the same limitation); the first lead is spaced apart from the second lead at the third portion overlapped by the fourth portion in the planar view (“the first lead being spaced apart from the second lead at the third portion overlapped by the fourth portion in the planar view”, in claim 9 of Pat ‘643, is interpreted as the same limitation), for the purpose of providing package obtained by stacking a first lead frame and a second lead frame that have different shape patterns thereby releasing heat efficiently and narrowing pitch of wirings.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in claim 19 of Pat ‘643 to have the first lead including a first portion and a third portion spaced apart from the first portion; the second lead being face-to-face bonded to the first lead and including a second portion overlapping the first portion of the first lead and a fourth portion overlapping the third portion of the first lead in a planar view; the first portion of the first lead being the first electrode terminal, the second portion of the second lead being the second electrode terminal, the third portion of the first lead being the electrically independent terminal from the first electrode terminal, and the fourth portion of the second lead being the terminal branched portion that is continuous with the second electrode terminal; the first lead and the second lead being bonded to each other at portions exposed from the first molded body and the second molded body in the first portion and the second portion; the first lead being spaced apart from the second lead at the third portion overlapped by the fourth portion in the planar view, as taught by claim 9 of Pat ‘643, for the purpose of providing package obtained by stacking a first lead frame and a second lead frame that have different shape patterns thereby releasing heat efficiently and narrowing pitch of wirings.
Regarding claim 19, Pat ‘643 discloses the package according to claim 18 as described above.
Pat ‘643 further discloses, in claim 11, a part of the molded body continuously fills between the third portion and the fourth portion (“a part of the first molded body continuously fills between the third portion and the fourth portion”, in claim 9 of Pat ‘643, is interpreted as the same limitation).
Regarding claim 20, Pat ‘643 discloses the package according to claim 18 as described above.
Pat ‘643 further discloses, in claim 12, a part of the molded body continuously fills between the third portion and the fourth portion (all limitations are the same with the limitations recited in claim 12 of Pat ‘643).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9, 11-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US 2013/0113015).
Regarding claim 1, Kimura discloses, in at least figures 2A, 3B, 3C, 4B, 4C,10A, 10B, and related text, a package comprising: 
a first lead (10, [37]) including a first electrode terminal (11, [38]); and 
a second lead (20, [37]) including a second electrode terminal (22, [43]) and provided on the first lead (10, [37]) in an overlapping direction such that the first electrode terminal (11, [38]) of the first lead (10, [37]) overlaps with the second electrode terminal (22, [43]) of the second lead (20, [37]) when viewed in the overlapping direction, the first electrode terminal (11, [38]) and the second electrode terminal (22, [43]) being electrically connected to each other without adding additional material; 
a first molded body (30, [37]) holding the first lead (10, [37]); and 
a second molded body (50, [62]) holding the second lead (20, [37]), 
wherein a part of the first molded body (30, [37]) and a part of the second molded body (50, [62]) are in contact with each other (figures).
Regarding claim 3, Kimura discloses the package according to claim 1 as described above.
Kimura further discloses, in at least figures 2A, 3B, 3C, 4B, 4C,10A, 10B, and related text, plating ([73], [74]) is performed on the first electrode terminal (11, [38], [71]) and the second electrode terminal (22, [43], [72]).
Regarding claim 4, Kimura discloses the package according to claim 3 as described above.
Kimura further discloses, in at least figures 2A, 3B, 3C, 4B, 4C,10A, 10B, and related text, the plating ([73], [74]) is performed with gold ([40], [50]), silver ([40], [50]), copper, platinum, or an alloy containing one of these metals.
Regarding claim 5, Kimura discloses the package according to claim 1 as described above.
Kimura further discloses, in at least figures 2A, 3B, 3C, 4B, 4C,10A, 10B, and related text, the first electrode terminal (11, [38], [71]) and the second electrode terminal (22, [43], [72]) are connected to each other via diffusion bonding ([98]).
Regarding claim 6, Kimura discloses the package according to claim 1 as described above.
Kimura further discloses, in at least figures 2A, 3B, 3C, 4B, 4C,10A, 10B, and related text, the first lead (10/10A, [37], [71]) includes an electrically independent terminal (12, [38]) separate from the first electrode terminal (11, [38], [71]), the second lead (20/20A, [37], [72]) includes a terminal branched portion (21, [48]) that is continuous with the second electrode terminal (22, [43], [72]), and the electrically independent terminal (12, [38]) is spaced apart from and is perpendicular to the terminal branched portion (22, [43], [72]) when viewed in the overlapping direction (figures).
Regarding claim 7, Kimura discloses the package according to claim 6 as described above.
Kimura further discloses, in at least figures 2A, 3B, 3C, 4B, 4C,10A, 10B, and related text, the first lead (10/10A, [37], [71]) includes a first portion (portion of 11, [38], [71]) and a third portion (portion of 12, [38]) spaced apart from the first portion (portion of 11, [38], [71]), 
wherein the second lead (20/20A, [37], [72]) is face-to-face bonded to the first lead (10/10A, [37], [71]) and includes a second portion (portion of 22, [43], [72]) overlapping the first portion (portion of 11, [38], [71]) of the first lead (10/10A, [37], [71]) and a fourth portion (portion of 21, [48]) overlapping the third portion (portion of 12, [38]) of the first lead (10/10A, [37], [71]) in a planar view, 
wherein the first portion (portion of 11, [38], [71]) of the first lead (10/10A, [37], [71]) is the first electrode terminal (11, [38], [71]), the second portion (portion of 22, [43], [72]) of the second lead (20/20A, [37], [72]) is the second electrode terminal (22, [43], [72]), the third portion (portion of 12, [38]) of the first lead (10/10A, [37], [71]) is the electrically independent terminal (12, [38]) from the first electrode terminal (11, [38], [71]), and the fourth portion (portion of 21, [48]) of the second lead (20/20A, [37], [72]) is the terminal branched portion (21, [48]) that is continuous with the second electrode terminal (22, [43], [72]), 
wherein the first lead (10/10A, [37], [71]) and the second lead (20/20A, [37], [72]) are bonded to each other at portions exposed from the first molded body (30, [37]) and the second molded body (50, [62]) in the first portion (portion of 11, [38], [71]) and the second portion (portion of 22, [43], [72]), and 
wherein the first lead (10/10A, [37], [71]) is spaced apart from the second lead (20/20A, [37], [72]) at the third portion (portion of 12, [38]) overlapped by the fourth portion (portion of 21, [48]) in the planar view (figures).
Regarding claim 9, Kimura discloses the package according to claim 7 as described above.
Kimura further discloses, in at least figures 2A, 3B, 3C, 4B, 4C,10A, 10B, and related text, the first lead (10/10A, [37], [71]) is spaced apart from the second lead (20/20A, [37], [72]) at the third portion (portion of 12, [38]) overlapped by the fourth portion (portion of 21, [48]) in the planar view, with at least one of the third portion (portion of 12, [38]) or the fourth portion (portion of 21, [48]) having a recess portion (portion between 21s, [48]).
Regarding claim 11, Kimura discloses, in at least figures 2A, 3B, 3C, 4B, 4C,10A, 10B, and related text, a package comprising: 
a first lead (10, [37]) including a first electrode terminal (11, [38]); and 
a second lead (20, [37]) including a second electrode terminal (22, [43]) and provided on the first lead (10, [37]) in an overlapping direction such that the first electrode terminal (11, [38]) of the first lead (10, [37]) overlaps with the second electrode terminal (22, [43]) of the second lead (20, [37]) when viewed in the overlapping direction, the first electrode terminal (11, [38]) and the second electrode terminal (22, [43]) being electrically connected to each other without adding additional material; 
wherein the first lead (10/10A, [37], [71]) includes an electrically independent terminal (12, [38]) separate from the first electrode terminal (11, [38], [71]), the second lead (20/20A, [37], [72]) includes a terminal branched portion (21, [48]) that is continuous with the second electrode terminal (22, [43], [72]), and the electrically independent terminal (12, [38]) is spaced apart from and is perpendicular to the terminal branched portion (22, [43], [72]) when viewed in the overlapping direction (figures).
Regarding claim 12, Kimura discloses the package according to claim 11 as described above.
Kimura further discloses, in at least figures 2A, 3B, 3C, 4B, 4C,10A, 10B, and related text, a first molded body (30, [37]) holding the first lead (10, [37]); and 
a second molded body (50, [62]) holding the second lead (20, [37]).
Regarding claim 15, Kimura discloses the package according to claim 11 as described above.
Kimura further discloses, in at least figures 2A, 3B, 3C, 4B, 4C,10A, 10B, and related text, plating ([73], [74]) is performed on the first electrode terminal (11, [38], [71]) and the second electrode terminal (22, [43], [72]).
Regarding claim 16, Kimura discloses the package according to claim 15 as described above.
Kimura further discloses, in at least figures 2A, 3B, 3C, 4B, 4C,10A, 10B, and related text, the plating ([73], [74]) is performed with gold ([40], [50]), silver ([40], [50]), copper, platinum, or an alloy containing one of these metals.
Regarding claim 17, Kimura discloses the package according to claim 11 as described above.
Kimura further discloses, in at least figures 2A, 3B, 3C, 4B, 4C,10A, 10B, and related text, the first electrode terminal (11, [38], [71]) and the second electrode terminal (22, [43], [72]) are connected to each other via diffusion bonding ([98]).
Regarding claim 14, Kimura discloses the package according to claim 11 as described above.
Kimura further discloses, in at least figures 2A, 3B, 3C, 4B, 4C,10A, 10B, and related text, a molded body (30, [37]) holding the first lead (10/10A, [37], [71]) and the second lead (20/20A, [37], [72]).
Regarding claim 18, Kimura discloses the package according to claim 14 as described above.
Kimura further discloses, in at least figures 2A, 3B, 3C, 4B, 4C,10A, 10B, and related text, the first lead (10/10A, [37], [71]) includes a first portion (portion of 11, [38], [71]) and a third portion (portion of 12, [38]) spaced apart from the first portion (portion of 11, [38], [71]), 
wherein the second lead (20/20A, [37], [72]) is face-to-face bonded to the first lead (10/10A, [37], [71]) and includes a second portion (portion of 22, [43], [72]) overlapping the first portion (portion of 11, [38], [71]) of the first lead (10/10A, [37], [71]) and a fourth portion (portion of 21, [48]) overlapping the third portion (portion of 12, [38]) of the first lead (10/10A, [37], [71]) in a planar view, 
wherein the first portion (portion of 11, [38], [71]) of the first lead (10/10A, [37], [71]) is the first electrode terminal (11, [38], [71]), the second portion (portion of 22, [43], [72]) of the second lead (20/20A, [37], [72]) is the second electrode terminal (22, [43], [72]), the third portion (portion of 12, [38]) of the first lead (10/10A, [37], [71]) is the electrically independent terminal (12, [38]) from the first electrode terminal (11, [38], [71]), and the fourth portion (portion of 21, [48]) of the second lead (20/20A, [37], [72]) is the terminal branched portion (21, [48]) that is continuous with the second electrode terminal (22, [43], [72]), 
wherein the first lead (10/10A, [37], [71]) and the second lead (20/20A, [37], [72]) are bonded to each other at portions exposed from the molded body (30, [37]) in the first portion (portion of 11, [38], [71]) and the second portion (portion of 22, [43], [72]), and 
wherein the first lead (10/10A, [37], [71]) is spaced apart from the second lead (20/20A, [37], [72]) at the third portion (portion of 12, [38]) overlapped by the fourth portion (portion of 21, [48]) in the planar view (figures).
Regarding claim 19, Kimura discloses the package according to claim 14 as described above.
Kimura further discloses, in at least figures 2A, 3B, 3C, 4B, 4C,10A, 10B, and related text, a part of the molded body (30, [37]) continuously fills between the third portion (portion of 12, [38]) and the fourth portion (portion of 21, [48]).
Regarding claim 20, Kimura discloses the package according to claim 18 as described above.
Kimura further discloses, in at least figures 2A, 3B, 3C, 4B, 4C,10A, 10B, and related text, the first lead (10/10A, [37], [71]) is spaced apart from the second lead (20/20A, [37], [72]) at the third portion (portion of 12, [38]) overlapped by the fourth portion (portion of 21, [48]) in the planar view, with at least one of the third portion (portion of 12, [38]) or the fourth portion (portion of 21, [48]) having a recess portion (portion between 21s, [48]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811